
 
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
 
THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION.  AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.
 
10% CONVERTIBLE NOTE DUE SEPTEMBER 3RD, 2014
 
OF
 
WILESS CONTROLS, INC.
 
 
Principal Amount: $150,000 USD
Issue Date: March 3rd, 2014
Original Principal Amount: $150,000 USD
 
 
 
This Note (“Note”) is a duly authorized Note of WILESS CONTROLS, INC., a
corporation duly organized and existing under the laws of the State of Nevada
(the “Company”), designated as the Company's 10% Convertible Note Due September
3rd, 2014 (“Maturity Date”) in the principal amount of One Hundred Fifty
Thousand U.S. Dollars (U.S. $150,000) (the “Note”).
 
    FOLLOWING THE DEBT ASSIGNMENT made between Capex Investment Limited, and the
Company, the Company hereby promises to pay to the order of Capex Investment
Limited or its registered assigns or successors-in-interest (“Holder”) the
principal sum of One Hundred Fifty Thousand U.S. Dollars (U.S. $150,000)
together with all accrued but unpaid interest thereon, if any, on the Maturity
Date, to the extent such principal amount and interest has not been repaid or
converted into the Company's Common Stock, $0.00001 par value per share (the
“Common Stock”), in accordance with the terms hereof.  Interest on the unpaid
principal balance hereof shall accrue at the rate of 10% per annum from the date
of original issuance hereof (the “Issuance Date”) until the same becomes due and
payable on the Maturity Date, or such earlier date upon acceleration or by
conversion or redemption in accordance with the terms hereof or of the other
Agreements.  Notwithstanding anything contained herein, this Note shall bear
interest on the due and unpaid Principal Amount from and after the occurrence
and during the continuance of an Event of Default pursuant to Section 2(a) at
the rate (the “Default Rate”) equal to the lower of eighteen (18%) per annum or
the highest rate permitted by law.  Unless otherwise agreed or required by
applicable law, payments will be applied first to any unpaid collection costs,
then to unpaid interest and fees and any remaining amount to principal.
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
 
 
 
All payments of principal and interest on this Note shall be made in lawful
money of the United States of America by wire transfer of immediately available
funds to such account as the Holder may from time to time designate by written
notice in accordance with the provisions of this Note or by Company check.  This
Note may not be prepaid in whole or in part except as otherwise provided
herein.  Whenever any amount expressed to be due by the terms of this Note is
due on any day which is not a Business Day (as defined below), the same shall
instead be due on the next succeeding day which is a Business Day.
 
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Exchange Agreement dated on or about the Issuance Date pursuant
to which the Notes were originally issued (the “Exchange Agreement”). For
purposes hereof the following terms shall have the meanings ascribed to them
below:
 
“Bankruptcy Event” means any of the following events: (a) the Company or any
subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any subsidiary thereof; (b) there is commenced against the Company or
any subsidiary any such case or proceeding that is not dismissed within 60 days
after commencement; (c) the Company or any subsidiary is adjudicated insolvent
or bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company or any subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property that
is not discharged or stayed within 60 days; (e) the Company or any subsidiary
makes a general assignment for the benefit of creditors; (f) the Company or any
subsidiary fails to pay, or states that it is unable to pay or is unable to pay,
its debts generally as they become due; (g) the Company or any subsidiary calls
a meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (h) the Company or any subsidiary, by any act or
failure to act, expressly indicates its consent to, approval of or acquiescence
in any of the foregoing or takes any corporate or other action for the purpose
of effecting any of the foregoing.
 
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.
 
“Change in Control Transaction” will be deemed to exist if (i) there occurs any
consolidation, merger or other business combination of the Company with or into
any other corporation or other entity or person (whether or not the Company is
the surviving corporation), or any other corporate reorganization or transaction
or series of related transactions in which in any of such events the voting
stockholders of the Company prior to such event cease to own 50% or more of the
voting power, or corresponding voting equity interests, of the surviving
corporation after such event (including without limitation any “going private”
transaction under Rule 13e-3 promulgated pursuant to the Exchange Act or tender
offer by the Company under Rule 13e-4 promulgated pursuant to the Exchange Act
for 20% or more of the Company's Common Stock), (ii) there is a replacement of
more than one-half of the members of the Company’s Board of Directors which is
not approved by those individuals who are members of the Company's Board of
Directors on the date thereof, (iii) in one or a series of related transactions,
there is a sale or transfer of all or substantially all of the assets of the
Company, determined on a consolidated basis, or (iv) the Company enters into any
agreement providing for an event set forth in (i), (ii), (iii) or (iv) above.
 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
 
 
 “Conversion Price”
 
(a) The conversion price (the “Conversion Price”) will be determined within 90
days after loan disbursement following approval by both parties.
 
“Convertible Securities” means any convertible securities, warrants, options or
other rights to subscribe for or to purchase or exchange for, shares of Common
Stock.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
 “Payment Date” shall mean the first day of each calendar month beginning on
March 1, 2014 and the Maturity Date, provided that if any such day is not a
Business Day, then such Payment Date shall mean the next succeeding day which is
a Business Day.
 
“Per Share Selling Price” shall include the amount actually paid by third
parties for each share of Common Stock in a sale or issuance by the Company.  If
a fee is paid by the Company in connection with such transaction directly or
indirectly to such third party or its affiliates, any such fee shall be deducted
from the selling price pro rata to all shares sold in the transaction to arrive
at the Per Share Selling Price.  A sale of shares of Common Stock shall include
the sale or issuance of rights, options, warrants or convertible, exchangeable
or exercisable securities under which the Company is or may become obligated to
issue shares of Common Stock, and in such circumstances the Per Share Selling
Price of the Common Stock covered thereby shall also include the exercise,
exchange or conversion price thereof (in addition to the consideration received
by the Company upon such sale or issuance less the fee amount as provided
above).  In case of any such security issued in a Variable Rate Transaction or
an MFN Transaction, the Per Share Selling Price shall be deemed to be the lowest
conversion or exercise price at which such securities are converted or exercised
or might have been converted or exercised in the case of a Variable Rate
Transaction, or the lowest adjustment price in the case of an MFN Transaction,
over the life of such securities.  If shares are issued for a consideration
other than cash, the Per Share Selling Price shall be the fair value of such
consideration as determined in good faith by independent certified public
accountants mutually acceptable to the Company and the Purchaser.  If the
Company directly or indirectly effectively reduces the conversion, exercise or
exchange price for any Convertible Securities which are currently outstanding,
then the Per Share Selling Price shall equal such effectively reduced
conversion, exercise or exchange price.
 
“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note, (ii) all accrued but unpaid interest hereunder, and (iii) any
default payments owing under the Agreements but not previously paid or added to
the Principal Amount.
 
“Principal Market” shall mean the OTC Bulletin Board or such other principal
market or exchange on which the Common Stock is then listed for trading.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Trading Day” shall mean a day on which there is trading on the Principal
Market.
 
 
 
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
 
 
“Underlying Shares” means the shares of Common Stock into which the Note is
convertible (including interest or principal payments in Common Stock as set
forth herein) in accordance with the terms hereof.
 
“Variable Rate Transaction” shall mean a transaction in which the Company issues
or sells, or agrees to issue or sell (a) any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of, Common Stock either (x) at a conversion, exercise
or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the Common Stock at any time after the
initial issuance of such debt or equity securities, (y) with a fixed conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock (but excluding
standard stock split anti-dilution provisions), or (z) under a warrant
exercisable for a number of shares based upon and/or varying with the trading
prices of or quotations for the Common Stock at any time after the initial
issuance of such warrant, or (b) any securities of the Company pursuant to an
“equity line” structure which provides for the sale, from time to time, of
securities of the Company which are registered for sale or resale pursuant to
the 1933 Act (which for the purpose of this definition shall include a sale of
the Company’s securities “off the shelf” in a registered offering, whether or
not such offering is underwritten).
 
The following terms and conditions shall apply to this Note:
 
Section 1. Conversion.
 
(a) Conversion Right.  The Holder shall have the right from time to time, and at
any time, according to conversion conditions described under Conversion Price
section (a) above, during the period beginning on the date which is one (1) day
following the date of this Note and ending on the later of: (i) the Maturity
Date and (ii) the date of payment of the Default Amount (as defined in Article
II) pursuant to Section 2.0(a) or Article II, each in respect of the remaining
outstanding principal amount of this Note to convert all or any part of the
outstanding and unpaid principal amount of this Note into fully paid and non-
assessable shares of Common Stock, as such Common Stock exists on the Issue
Date, or any shares of capital stock or other securities of the Borrower into
which such Common Stock shall hereafter be changed or reclassified at the
conversion price (the “Conversion Price”) determined as provided herein (a
“Conversion”); provided, however, that in no event shall the Holder be entitled
to convert any portion of this Note in excess of that portion of this Note upon
conversion of which the sum of (1) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates (other than shares of Common
Stock which may be deemed beneficially owned through the ownership of the
unconverted portion of the Notes or the unexercised or unconverted portion of
any other security of the Borrower subject to a limitation on conversion or
exercise analogous to the limitations contained herein) and (2) the number of
shares of Common Stock issuable upon the conversion of the portion of this Note
with respect to which the determination of this proviso is being made, would
result in beneficial ownership by the Holder and its affiliates of more than
4.99% of the outstanding shares of Common Stock. For purposes of the proviso to
the immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and Regulations 13D-G thereunder. Subject to the terms
hereof and restrictions and limitations contained herein, the Holder shall have
the right, at the Holder's option, to convert the outstanding Principal Amount
under this Note in whole or in part by delivering to the Company a fully
executed notice of conversion in the form of conversion notice attached hereto
as Exhibit A (the “Conversion Notice”), which may be transmitted by facsimile
 
 
 
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
 
(b) The date of any Conversion Notice hereunder and any Payment Date shall be
referred to herein as the “Conversion Date”.  If the Holder is converting less
than all of the outstanding Principal Amount hereunder pursuant to a Conversion
Notice, the Company shall promptly deliver to the Holder (but no later than five
Trading Days after the Conversion Date) a Note for such outstanding Principal
Amount as has not been converted if this Note has been surrendered to the
Company for partial conversion.  The Holder shall not be required to physically
surrender this Note to the Company upon any conversion hereunder unless the full
outstanding Principal Amount represented by this Note is being converted or
repaid.  The Holder and the Company shall maintain records showing the
outstanding Principal Amount so converted and repaid and the dates of such
conversions or repayments or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon each such conversion or repayment.
 
(i) Stock Certificates or DWAC.  The Company will deliver to the Holder not
later than five (5) Trading Days after the Conversion Date, a certificate or
certificates (which certificate(s) shall be free of restrictive legends and
trading restrictions) representing the number of shares of Common Stock being
acquired upon the conversion of this Note.  In lieu of delivering physical
certificates representing the shares of Common Stock issuable upon conversion of
this Note, provided the Company's transfer agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer (“FAST”)
program, upon request of the Holder, the Company shall use commercially
reasonable efforts to cause its transfer agent to electronically transmit such
shares issuable upon conversion to the Holder (or its designee), by crediting
the account of the Holder’s (or such designee’s) prime broker with DTC through
its Deposits and Withdrawal at Custodian (DWAC) program (provided that the same
time periods herein as for stock certificates shall apply).  If in the case of
any conversion hereunder, such certificate or certificates are not delivered to
or as directed by the Holder by the fifth Trading Day after the Conversion Date,
the Holder shall be entitled by written notice to the Company at any time on or
before its receipt of such certificate or certificates thereafter, to rescind
such conversion, in which event the Company shall immediately return this Note
tendered for conversion.  If the Company fails to deliver to the Holder such
certificate or certificates (or shares through DTC) pursuant to this Section
3(b) (free of any restrictions on transfer or legends) in accordance herewith,
prior to the eighth Trading Day after the Conversion Date, the Company shall pay
to the Holder as liquidated damages, in cash, an amount equal to 2% of the
Principal Amount per month.
 
(c) Reservation and Issuance of Underlying Securities.  The Company covenants
that it will at all times reserve and keep available out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Note (including repayments in stock), free from preemptive rights or any other
actual contingent purchase rights of persons other than the Holder, not less
than such number of shares of Common Stock as shall (subject to any additional
requirements of the Company as to reservation of such shares set forth in the
Exchange Agreement) be issuable (taking into account the adjustments under this
Section 3 but without regard to any ownership limitations contained herein) upon
the conversion of this Note hereunder in Common Stock (including repayments in
stock).  The Company covenants that all shares of Common Stock that shall be so
issuable shall, upon issue, be duly authorized, validly issued, fully paid,
nonassessable and freely tradeable.
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(d) No Fractions.  Upon a conversion hereunder the Company shall not be required
to issue stock certificates representing fractions of shares of Common Stock,
but may if otherwise permitted, make a cash payment in respect of any final
fraction of a share based on the closing price of a share of Common Stock at
such time.  If the Company elects not, or is unable, to make such a cash
payment, the Holder shall be entitled to receive, in lieu of the final fraction
of a share, one whole share of Common Stock.
 
(e) Charges, Taxes and Expenses.  Issuance of certificates for shares of Common
Stock upon the conversion of this Note (including repayment in stock) shall be
made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of such certificate, all of which
taxes and expenses shall be paid by the Company, and such certificates shall be
issued in the name of the Holder or in such name or names as may be directed by
the Holder; provided, however, that in the event certificates for shares of
Common Stock are to be issued in a name other than the name of the Holder, this
Note when surrendered for conversion shall be accompanied by an assignment form;
and provided further, that the Company shall not be required to pay any tax or
taxes which may be payable in respect of any such transfer.
 
(f) Cancellation.  After all of the Principal Amount (including accrued but
unpaid interest and default payments at any time owed on this Note) have been
paid in full or converted into Common Stock, this Note shall automatically be
deemed canceled and the Holder shall promptly surrender the Note to the Company
at the Company’s principal executive offices.
 
(g) Notices Procedures.  Any and all notices or other communications or
deliveries to be provided by the Holder hereunder, including, without
limitation, any Conversion Notice, shall be in writing and delivered personally,
by confirmed facsimile, or by a nationally recognized overnight courier service
to the Company at the facsimile telephone number or address of the principal
place of business of the Company as set forth in the Exchange Agreement.  Any
and all notices or other communications or deliveries to be provided by the
Company hereunder shall be in writing and delivered personally, by facsimile, or
by a nationally recognized overnight courier service addressed to the Holder at
the facsimile telephone number or address of the Holder appearing on the books
of the Company, or if no such facsimile telephone number or address appears, at
the principal place of business of the Holder.  Any notice or other
communication or deliveries hereunder shall be deemed delivered (i) upon
receipt, when delivered personally, (ii) when sent by facsimile, upon receipt if
received on a Business Day prior to 5:00 p.m. (Eastern Time), or on the first
Business Day following such receipt if received on a Business Day after 5:00
p.m. (Eastern Time) or (iii) upon receipt, when deposited with a nationally
recognized overnight courier service.
 
(h) Conversion Limitation.  Notwithstanding anything to the contrary contained
herein, the number of shares of Common Stock that may be acquired by the Holder
upon conversion pursuant to the terms hereof shall not exceed a number that,
when added to the total number of shares of Common Stock deemed beneficially
owned by the Holder (other than by virtue of the ownership of securities or
rights to acquire securities (including this Note) that have limitations on the
Holder’s right to convert, exercise or purchase similar to the limitation set
forth herein), together with all shares of Common Stock deemed beneficially
owned at such time (other than by virtue of the ownership of securities or
rights to acquire securities that have limitations on the right to convert,
exercise or purchase similar to the limitation set forth herein) by the Holder’s
“affiliates” at such time (as defined in Rule 144 of the Act) (“Aggregation
Parties”) that would be aggregated for purposes of determining whether a group
under Section 13(d) of the Securities Exchange Act of 1934 as amended, exists,
would exceed 4.9% of the total issued and outstanding shares of the Common Stock
(the “Restricted Ownership Percentage”).  The Holder shall have the right (w) at
any time and from time to time to reduce its Restricted Ownership Percentage
immediately upon notice to the Company and (x) (subject to waiver) at any time
and from time to time, to increase its Restricted Ownership Percentage
immediately in the event of the announcement as pending or planned, of a Change
in Control Transaction.
 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
Section 2. Defaults and Remedies.
 
(a) Events of Default.                                An “Event of Default”
is:  (i) a default in payment of any amount due hereunder which default
continues for more than 5 business days after the due date thereof; (ii) a
default in the timely issuance of Underlying Shares upon and in accordance with
terms hereof, which default continues for five Business Days after the Company
has received written notice informing the Company that it has failed to issue
shares or deliver stock certificates within the fifth day following the
Conversion Date; (iii) failure by the Company for fifteen (15) days after
written notice has been received by the Company to comply with any material
provision of any of the Notes or the Exchange Agreement (including without
limitation the failure to issue the requisite number of shares of Common Stock
upon conversion hereof and the failure to redeem Notes upon the Holder’s request
following a Change in Control Transaction pursuant to Section 3(c)(v); (iv) a
material breach by the Company of its representations or warranties in the
Exchange Agreement,; (v) any default after any cure period under, or
acceleration prior to maturity of, any mortgage, indenture or instrument under
which there may be issued or by which there may be secured or evidenced any
indebtedness for money borrowed by the Company for in excess of $100,000 or for
money borrowed the repayment of which is guaranteed by the Company for in excess
of $100,000, whether such indebtedness or guarantee now exists or shall be
created hereafter; or (vi) if the Company is subject to any Bankruptcy Event.
 
(b) Remedies.  If an Event of Default occurs and is continuing with respect to
the Note, the Holder may declare all of the then outstanding Principal Amount of
this Note, including any interest due thereon, to be due and payable
immediately, except that in the case of an Event of Default arising from events
described in clauses (v) and (vi) of Section 4(a), this Note shall become due
and payable without further action or notice.  In the event of such
acceleration, the amount due and owing to the Holder shall be the greater of (1)
100% of the outstanding Principal Amount of the Notes held by the Holder (plus
all accrued and unpaid interest, if any) and (2) the product of (A) the highest
closing price for the five (5) Trading days immediately preceding the Holder’s
acceleration and (B) the Conversion Ratio.  In either case the Company shall pay
interest on such amount in cash at the Default Rate to the Holder if such amount
is not paid within 7 days of Holder’s request.  The remedies under this Note
shall be cumulative.
 
 
 
 
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
Section 3.   General.
 
(a) Payment of Expenses.  The Company agrees to pay all reasonable charges and
expenses, including attorneys' fees and expenses, which may be incurred by the
Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.
 
(b) Savings Clause.  In case any provision of this Note is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.  In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law.  If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt.  If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.
 
(c) Amendment.  Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.
 
(d) Assignment, Etc.  The Holder may assign or transfer this Note to any
transferee only with the prior written consent of the Company, which may not be
unreasonably withheld or delayed, provided that (i) the Holder may assign or
transfer this Note to any of such Holder's affiliates without the consent of the
Company and (ii) upon any Event of Default, the Holder may assign or transfer
this Note without the consent of the Company.  The Holder shall notify the
Company of any such assignment or transfer promptly.  This Note shall be binding
upon the Company and its successors and shall inure to the benefit of the Holder
and its successors and permitted assigns.
 
(e) No Waiver.  No failure on the part of the Holder to exercise, and no delay
in exercising any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Holder of any right,
remedy or power hereunder preclude any other or future exercise of any other
right, remedy or power.  Each and every right, remedy or power hereby granted to
the Holder or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by the Holder from time to time.
 
(f) Governing Law; Jurisdiction.
 
(i) Governing Law.  THIS NOTE WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE PROVINCE OF QUEBEC WITHOUT REGARD TO ANY CONFLICTS OF LAWS
PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.
 
 
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
(ii) Jurisdiction.  The Company irrevocably submits to the exclusive
jurisdiction of any Provincial or Federal Court in the Province of Quebec over
any suit, action, or proceeding arising out of or relating to this Note.  The
Company irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action, or proceeding brought in such a court and any claim that
suit, action, or proceeding has been brought in an inconvenient forum.
 
The Company agrees that the service of process upon it mailed by certified or
registered mail (and service so made shall be deemed complete three days after
the same has been posted as aforesaid) or by personal service shall be deemed in
every respect effective service of process upon it in any such suit or
proceeding.  Nothing herein shall affect the Holder's right to serve process in
any other manner permitted by law.  The Company agrees that a final
non-appealable judgement in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner.
 
(III) NO JURY TRIAL.  THE COMPANY HERETO KNOWINGLY AND VOLUNTARILY WAIVES ANY
AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION
BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS NOTE.
 
(g) Replacement Notes.  This Note may be exchanged by the Holder at any time and
from time to time for a Note or Notes with different denominations representing
an equal aggregate outstanding Principal Amount, as reasonably requested by the
Holder, upon surrendering the same.  No service charge will be made for such
registration or exchange.  In the event that Holder notifies the Company that
this Note has been lost, stolen or destroyed, a replacement Note identical in
all respects to the original Note (except for registration number and Principal
Amount, if different than that shown on the original Note), shall be issued to
the Holder, provided that the Holder executes and delivers to the Company an
agreement reasonably satisfactory to the Company to indemnify the Company from
any loss incurred by it in connection with this Note.  If such replacement
occurs, the term “Note” as used herein shall be deemed to refer to any such
replacement Note.
 
 
[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
 
 
 


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed on the
day and in the year first above written.
 

   Wiless Controls, Inc.        By:
 _________________________________________________________      Name: Michel
St-Pierre     Title: President and CEO        Capex Investment Limited       By:
__________________________________________________________      Name: Claude
Pellerin, Esquire      Title: Attorney for Capex Investment Ltd.      

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
 

 
EXHIBIT A
 
 
CONVERSION NOTICE
 
 
(To be executed by the Holder in order to Convert the Debenture)
 
 
TO: Michel St-Pierre,
Wiless Controls Inc.

 
The undersigned hereby irrevocably elects to convert _________________ of the
principal amount of Debenture into Shares of Common Stock of Wiless Controls,
Inc. according to the conditions stated therein, as of the Conversion Date
written below.
 
Conversion Date:
   ___________________________________________
Conversion Amount to be converted:
$ ___________________________________________
Conversion Price:
$ ___________________________________________
Number of shares of Common Stock to be issued:
   ___________________________________________     
___________________________________________     
___________________________________________    

 
Please issue the shares of Common Stock in the following name and to the
following address:
Issue to:
 
Capex Investment Limited located at
Level 3, Alexander House,
35 Cybercity,
Ebene, Mauritus
 
   ____________________________________________
Authorized Signature:
   ____________________________________________
Name:
   ____________________________________________
Title:
   ____________________________________________    
 ____________________________________________
Account Number:
   ____________________________________________

 
 
 
 
 
- 11 -

--------------------------------------------------------------------------------

 